LATTIMORE, J.
Conviction for negligent homicide of the second degree; punishment, two years’ imprisonment in the county jail.
There are no bills of exception in the record. We see no good to come from stating the testimony at length. That of the state shows that, while operating his cpr at a speed of approximately fifty miles an hour upon the Dallas-Oak Cliff viaduct, Dallas, Tex., appellant collided with another car in which weré deceased and two others, thereby causing the death of deceased. Appellant took the stand and testified that he was not going more than, twenty or twenty-five miles an hour, and that the collision was caused by the carelessness of the driver of the car occupied by deceased. These questions of fact have been decided adversely to appellant. We find nothing leading us to conclude that there should be a reversal.
' The judgment will be affirmed.